EXHIBIT 10.9(a)



CONTINENTAL AIRLINES, INC.

1600 SMITH

HOUSTON, TX 77002



April 24, 2002

Dear Mr. Ream:

You currently have Flight Privileges pursuant to your employment agreement with
ExpressJet Holdings, Inc. (the "Company"), to which Continental Airlines, Inc.
("Continental") is a party for certain purposes.

The Human Resources Committee of the Board of Directors of Continental has
authorized the amendment of your Flight Privileges as they relate to each
airline operated by Continental or any of its affiliates or any successor or
successors thereto (the "CO system") and as more fully set forth in this letter
agreement.

Your Flight Privileges are modified as follows:

 1. Continental agrees that each of your spouse and your children will receive
    lifetime Platinum Elite OnePass Cards (or similar highest category successor
    frequent flyer cards) in their names for use on the CO system, and (subject
    to the terms and conditions of membership, including minimum age
    requirements) lifetime membership in Continental's President's Club (or any
    successor program maintained in the CO system).
 2. Continental agrees that, upon your death, your surviving spouse and children
    will be permitted, in the aggregate, to continue to use (in the proportions
    specified in your last will and testament or, if not so specified or if you
    die intestate, in equal proportions) your Flight Privileges on the CO system
    (out of any amounts unused by you at the date of your death) for up to a
    total amount of $50,000 in value of flights (in any fare class) on the CO
    system, valued identically to the valuation of flights as currently
    contained in your Flight Privileges, which amount shall adjust automatically
    upon any change in the valuation methodology, from and after the date
    hereof, for imputed income from flights (as compared with the valuation
    methodology for imputed income from flights used by Continental as of the
    date hereof), so as to preserve the benefit of $50,000 of flights relative
    to the valuations resulting from the valuation methodology used by
    Continental as of the date hereof (e.g., if a change in the valuation
    methodology results, on average, in such flights being valued 10% higher
    than the valuation that would result using the valuation methodology used by
    Continental as of the date hereof, then such amount would be increased by
    10% to $55,000). Continental will promptly notify you in writing of any
    adjustments to such amount.
 3. You agree that your Flight Privileges are intended to be used principally
    for personal reasons and may not be used for business purposes (other than,
    with respect to your Flight Privileges on the CO system, business purposes
    on behalf of the Company (during the term of the Capacity Purchase Agreement
    between the Company and Continental) or Continental, and with respect to
    your Flight Privileges on the System (excluding the CO system), business
    purposes on behalf of Continental (during the term of such Capacity Purchase
    Agreement) or the Company, and in each case other than business usage that
    is incidental or de minimus, defined as amounting to less than 10% of the
    total value (valued as described in paragraph 2 above) of flights on the
    System charged to your UATP card (or any Similar Card) during any year), and
    that credit availability on your UATP card (or any Similar Card) may be
    suspended by Continental or the Company if your UATP card (or any Similar
    Card) is used for business purposes other than as described above and, after
    receiving written notice from Continental or the Company to cease such
    usage, you continue to use your UATP card (or any Similar Card) for such
    business purposes. The parties hereto agree that Continental's obligations
    regarding your Flight Privileges are limited to the CO system, and that the
    Company's obligations regarding your Flight Privileges extend to the System
    other than the CO system.

Capitalized terms used in this letter agreement are used with the same meanings
ascribed to them in your employment agreement.

The Company has joined in this letter agreement to evidence its agreement to the
terms of Section 3 hereof, and to the amendment of your employment agreement in
accordance with the terms hereof.

If you agree with the foregoing, please sign the enclosed copy of this letter
agreement, whereby this letter agreement shall be a binding agreement among you,
the Company and Continental and shall amend your employment agreement
accordingly.

Sincerely,

CONTINENTAL AIRLINES, INC.

 

By:________________________



Michael H. Campbell



Senior Vice President - Human Resources and Labor Relations

EXPRESSJET HOLDINGS, INC.

 

By:_________________________

Frederick S. Cromer

Vice President and Chief Financial Officer





Agreed:

 

_____________________

James B. Ream

